         Case 7:20-cv-05021-PMH Document 16 Filed 11/05/20 Page 1 of 4




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 HIBAH T. LEE,

                                  Plaintiff,
                                                                     ORDER OF SERVICE
                          -against-

 ORANGE COUNTY JAIL (ADMINISTRATION);                                7:20-CV-5021 (PMH)
 “JOHN DOE” ORANGE COUNTY FACILITY;
 JOHN “DOE” ORANGE COUNTY SHERIFF
 OFFICE,

                                  Defendants.

PHILIP M. HALPERN, United States District Judge:

       Plaintiff, currently held in the Orange County Jail, brings this pro se action under 42 U.S.C.

§ 1983 seeking damages. Plaintiff sues eight defendants, previously named as John Doe

Defendants, but who have since been identified by the County Attorney for the County of Orange

in response to this Court’s Valentin Order dated August 25, 2020. (Docs. 8, 13). Plaintiff filed an

Amended Complaint which now names the previous John Doe Defendants as Defendants

Lawrence Catletti, Eric Colby, Vincent Dichiaro, Keith Kiszka, Anthony Mele, James Potter, Jesse

Weed, and Michael Zappolo. (Doc. 15).

       Because Plaintiff has been granted permission to proceed IFP, he is entitled to rely on the

Court and the U.S. Marshals Service to effect service. Walker v. Schult, 717 F.3d. 119, 123 n.6 (2d

Cir. 2013); see also 28 U.S.C. § 1915(d) (“The officers of the court shall issue and serve all process

. . . in [IFP] cases.”); Fed. R. Civ. P. 4(c)(3) (the court must order the Marshals Service to serve if

the plaintiff is authorized to proceed IFP)). Although Rule 4(m) of the Federal Rules of Civil

Procedure generally requires that the summonses and complaint be served within 90 days of the

date the complaint is filed, Plaintiff is proceeding IFP and could not have served the summonses

and Amended Complaint until the Court reviewed the pleading and ordered that summonses be
          Case 7:20-cv-05021-PMH Document 16 Filed 11/05/20 Page 2 of 4




issued. The Court therefore extends the time to serve until 90 days after the date the summonses

are issued. If the complaint is not served within that time, Plaintiff should request an extension of

time for service. See Meilleur v. Strong, 682 F.3d 56, 63 (2d Cir. 2012) (holding that it is the

plaintiff’s responsibility to request an extension of time for service); see also Murray v. Pataki,

378 F. App’x 50, 52 (2d Cir. 2010) (“As long as the [plaintiff proceeding IFP] provides the

information necessary to identify the defendant, the Marshals’ failure to effect service

automatically constitutes ‘good cause’ for an extension of time within the meaning of Rule 4(m).”).

        To allow Plaintiff to effect service on Defendants Lawrence Catletti, Eric Colby, Vincent

Dichiaro, Keith Kiszka, Anthony Mele, James Potter, Jesse Weed, and Michael Zappolo through

the U.S. Marshals Service, the Clerk of Court is instructed to fill out a U.S. Marshals Service

Process Receipt and Return form (“USM-285 form”) for these defendants. The Clerk of Court is

further instructed to issue summonses and deliver to the Marshals Service all the paperwork

necessary for the Marshals Service to effect service upon these defendants.

        Plaintiff must notify the Court in writing if his address changes, and the Court may dismiss

the action if Plaintiff fails to do so.

                                          CONCLUSION

        The Clerk of Court is directed to mail a copy of this order to Plaintiff.

        The Clerk of Court is further instructed to complete the USM-285 forms with the addresses

for Lawrence Catletti, Eric Colby, Vincent Dichiaro, Keith Kiszka, Anthony Mele, James Potter,

Jesse Weed, and Michael Zappolo and deliver to the U.S. Marshals Service all documents

necessary to effect service.

        The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this order would not

be taken in good faith, and therefore IFP status is denied for the purpose of an appeal. Cf. Coppedge

                                                  2
         Case 7:20-cv-05021-PMH Document 16 Filed 11/05/20 Page 3 of 4




v. United States, 369 U.S. 438, 444-45 (1962) (holding that an appellant demonstrates good faith

when he seeks review of a nonfrivolous issue).



                                                 SO ORDERED:

Dated:   New York, New York
         November 5, 2020

                                                 PHILIP M. HALPERN
                                                 United States District Judge




                                                 3
Case 7:20-cv-05021-PMH Document 16 Filed 11/05/20 Page 4 of 4




            DEFENDANTS AND SERVICE ADDRESSES

    Captain Lawrence Catletti
    Orange County Jail
    110 Wells Farm Road
    Goshen, New York 10924

    Sergeant Eric Colby
    Orange County Jail
    110 Wells Farm Road
    Goshen, New York 10924

    Captain Vincent Dichiaro
    Orange County Jail
    110 Wells Farm Road
    Goshen, New York 10924

    Sergeant Keith Kiszka
    Orange County Jail
    110 Wells Farm Road
    Goshen, New York 10924

    Colonel Anthony Mele
    Orange County Jail
    110 Wells Farm Road
    Goshen, New York 10924

    Captain James Potter
    Orange County Jail
    110 Wells Farm Road
    Goshen, New York 10924

    Lieutenant Jesse Weed
    Orange County Jail
    110 Wells Farm Road
    Goshen, New York 10924

    Lieutenant Michael Zappolo
    Orange County Jail
    110 Wells Farm Road
    Goshen, New York 10924




                                 4
